Citation Nr: 1742083	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of the hearing is of record.  

The Board remanded the bilateral hearing loss claim, as well as a claim for service connection for tinnitus that was also on appeal, for further development in June 2016.  That development has been completed as to the portion of the claim for the right ear decided herein, and the case has since been returned to the Board for appellate review.  While the case was in remand status, the AOJ granted service connection for tinnitus in an October 2016 rating decision; the Veteran has not expressed disagreement with that determination.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.




CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA's duty to assist has been met as to obtaining VA examinations.  During the Board hearing, the Veteran testified that his hearing had worsened since the October 2012 VA examination and that he had not had any other audiological testing.  The Veteran explained how he had not been exposed to the same level of noise outside of his service duties.   He also testified that he felt uncomfortable during the examination because the examiner kept re-testing him.  See March 2016 Bd. Hrg. Tr. at 8-10, 14-18.  The Veteran was subsequently provided an adequate VA examination in October 2016, and clarifying opinions were obtained that same month in response to the June 2016 remand that addressed the deficiencies in the prior VA examination and corresponding medical opinion as to the right ear.  Therefore, there is adequate medical evidence to make a determination in this case.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for right ear hearing loss.

The Veteran has contended that he has bilateral hearing loss that is related to his in-service noise exposure as a cavalry scout.  VA has acknowledged this noise exposure.  See, e.g., February 2013 notice of disagreement and September 2013 statement of the case.

A March 2012 VA audiology consultation shows that initial testing revealed elevated thresholds; however, with repeated re-instruction, audiologic test results were deemed as having good reliability and revealed normal hearing sensitivity in both ears.

During the October 2012 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
20
15

The Veteran's speech recognition was 94 percent in the right ear.  The examination revealed that the Veteran did not have disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385, as well as findings of abnormal ipsilateral and contralateral acoustic reflexes in the right ear.  However, the examiner indicated that the test results were not accurate due to claimant malingering.  The examiner also indicated that he was referring the Veteran for an ABR (auditory brainstem response) test to obtain accurate high frequency specific results.

In an October 2012 clarifying opinion, a different VA examiner indicated that review of the recent examination report did seem to be consistent with slightly exaggerated thresholds.

During the October 2016 VA audiological examination provided in response to the Board's remand, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
10

The Veteran's speech recognition was again 94 percent in the right ear.  The examination revealed that the Veteran did not have disabling hearing for VA purposes as defined under 38 C.F.R. § 3.385.  The examiner indicated that she was confident that the results obtained on the current examination were valid.  The Veteran initially needed to be re-instructed, but from then on, his results were very consistent.  For that reason, the examiner determined that there was no need for an ABR.  

In an October 2016 clarifying opinion, the same VA examiner explained that an ABR removes the need for a patient's subjective responses and participation in the examination and that the original examiner recommended an ABR because the Veteran appeared to be malingering or providing false results.  She also indicated that the testing protocol has inter-test checks and balances that have to be consistent across the different tests, as well as within each test, and reiterated that she found no need for an ABR based on the consistent results from the Veteran during the October 2016 VA examination.  In addition, the examiner found that there was no significance to the absent reflexes in the right ear, especially in the presence of normal hearing, noted in the October 2012 VA examination report.  She explained that there is a percentage of people that do not have acoustic reflexes, even in the presence of a completely normal auditory system, and that reflexes are one of the most unreliable tests used in an audiometric test battery.

In a second October 2016 clarifying opinion, a different VA examiner agreed that the findings on the October 2012 VA examination report as to the abnormal acoustic reflexes in the right ear were likely not medically significant, noting the Veteran's current normal hearing and his medical history being negative for current otologic health problems other than tinnitus.

In summary, the Board acknowledges the Veteran's reported history of in-service noise exposure and hearing difficulties.  However, the evidence of record does not establish the existence of a right ear hearing loss disability under the clear requirements of 38 C.F.R. § 3.385, as set forth above.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the United States Court of Appeals for Veterans Claims specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim as to the right ear hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

As discussed above, the Veteran was provided an additional October 2016 VA examination, and clarifying opinions were obtained that same month in response to the Board's remand to address the deficiencies in the October 2012 VA examination and corresponding medical opinion as to the bilateral hearing loss claim.

The October 2016 VA examiner determined that the Veteran had normal hearing in the left ear.  The examiner also determined that it was not at least as likely as not that the Veteran had left ear hearing loss that was caused by or a result of an event in military service.  In so finding, the examiner explained that the Veteran had normal hearing on audiological testing that day, that the entrance and exit examinations revealed normal hearing with no evidence of permanent acoustic trauma at separation, and that there were no permanent, significant threshold shifts documented.  The examiner also explained that multiple in-service annual audiological evaluations revealed some temporary threshold shifts that improved on future testing.

In a clarifying opinion that same month, the examiner indicated that her prior opinion included consideration of the 1984 service audiograms (one being an annual evaluation and one being the separation examination) and that the puretone measurement of 25 decibels in the left ear at 6000 Hertz present on those audiograms was not significant because that was not a significant threshold shift when compared to the Veteran's entrance examination.  In a second clarifying opinion that same month, a different VA examiner similarly determined that the 6000 Hertz measurement in the left ear was not a significant threshold shift when compared to the entrance examination.

The VA examiner that provided the October 2012 clarifying opinion similarly determined that the temporary changes in some frequencies during the interim audiological evaluations were transitory and did not appear at only test frequencies associated with noise-induced hearing loss from 3000 to 6000 Hertz.  He also indicated that comparison of the entrance and separation examinations (first and last examinations), which evaluate any permanent change in hearing, if any, that may have occurred as a result of service, show no significant change in hearing for any test frequency.
 
The Board acknowledges the consistent findings of the VA examiners as to the left ear.  Nevertheless, the opinions appear to be based in part on the determination that the Veteran currently has normal hearing, without discussion of the finding of a current left ear hearing loss disability for VA compensation purposes as defined under 38 C.F.R. § 3.385 based on speech recognition of 78 percent in the left ear.  See October 2016 VA examination report.  Based on the foregoing, the Board finds that further clarification is required to ensure compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to either of the October 2016 VA examiners, or, if those examiners are unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left ear hearing loss that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the October 2012 and October 2016 VA examination reports and clarifying opinions.

The Veteran has contended that his left ear hearing loss is related to his in-service duties as a cavalry scout; VA has acknowledged this noise exposure.  See, e.g., February 2013 notice of disagreement and September 2013 statement of the case.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.

It is noted that the October 2016 VA examiners addressed questions from the Board's prior remand regarding the in-service threshold shifts and ABR testing based on a determination of current normal hearing.  However, the October 2016 VA examination report shows a current left ear hearing loss disability for VA compensation purposes as defined under 38 C.F.R. § 3.385 based on speech recognition of 78 percent in the left ear.  The opinions regarding the etiology of that disorder appear to be based on a finding that he does not have current left ear hearing loss.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


